Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147692 & (32)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  In re VELEZ-RUIZ                                                                                                    Justices
  _________________________________________
  WANDA VELEZ-RUIZ, M.D.,
          Plaintiff-Appellant,
  v                                                                 SC: 147692
                                                                    COA: 316578
                                                                    Source of Case: Oakland CC
  OAKLAND COUNTY CIRCUIT COURT JUDGE,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 30, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion for
  reconsideration of the October 29, 2013 order denying the plaintiff’s motion for leave to
  file a reply brief and for other relief is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2013
         s1118
                                                                               Clerk